Dohoney, J.
This action involves an appeal of a civil motor vehicle infraction.
On J une 27,1987, the petitioner was given a motor vehicle citation for failure to stop for a stop sign. He requested a hearing before the Clerk-Magistrate of the Clinton Division. At the hearing, he was found responsible by the Clerk-Magistrate and appealed to a justice. He was found responsible by the Justice on August 10,1987, and claimed an appeal to the Appellate Division.
As is so often the case in similar matters, the thrust of the petitioner’s case involves factual determinations concerning the configuration of the intersection and whether or not certain admissions were made by the petitioner. These matters fall within the purview of the hearings before the Clerk-Magistrate and the Justice. Our reviewis limited to matters oflaw. See General Laws, Chapter 90C, Section 3(a); Avon Police Department v. Godino, 1987 Mass. App. Div. 155. The Petitioner has not presented an error of law but simply a disagreement with the facts.
Consequently, the appeal is dismissed.